Title: Thomas Jefferson’s Observations for Calculating the Latitude of Monticello, 30 January–4 February 1816
From: Jefferson, Thomas
To: 


          

            
                            
                            
          
          
            
              1816. 
              Jan. 30
              Jan. 31.
              Feb. 3
              
              Feb. 4.
            
            
              Observed altitudeJan 30 error of instrumt
               68–28–30
               68–56– 0
               70–39–30 
              ☉’ssemidiam.here&hereafter
              70–39–30 
            
            
              true observd alt.
              
              
              
               
            
            
              − refrn + parallax
              
              
              
               
            
            
              true alt. of ☉’s center
              
              
              
               
            
            
              ☉’s decln Greenwich
              
              
              
              
               
            
            
              −  Monticello
              
              
              
               
            
            
              true height of Equator
              
              
              
               
            
            
              Zenith dist. = Lat.
              
              
              
               
            
            
              pocket sextant
               68–24–30. 
               68–23–30 
              
              70–39– 0 
            
          
        